            Case 4:19-cv-00342-JEO Document 1 Filed 02/27/19 Page 1 of 5                       FILED
                                                                                      2019 Feb-27 PM 12:17
                                                                                      U.S. DISTRICT COURT
                                                                                          N.D. OF ALABAMA


                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ALABAMA
                           MIDDLE DIVISION


ANITA BERRY,                                )
                                            )
               PLAINTIFF,                   )
                                            )
V.                                          )   CIVIL ACTION NUMBER:
                                            )
PHILLIPS & COHEN                            )
ASSOCIATES INC,                             )
                                            )   JURY TRIAL DEMANDED
               DEFENDANT.                   )



                            PLAINTIFF’S COMPLAINT

       COMES NOW the Plaintiff, Anita Berry by and through the undersigned

counsel, and for her Complaint states as follows:

                            JURISDICTION AND VENUE

       1.      This Court has jurisdiction under 15 U.S.C. § 1692k(d). Venue is

proper in that the Defendant transacted business in this district and the Plaintiff

resides in this district.

                                      PARTIES

       2.      The Plaintiff is a resident and citizen of the State of Alabama, Etowah

County, and is over the age of twenty-one (21) years. Plaintiff is a consumer as

that term is defined by the FDCPA. The alleged debt was accrued for personal,

family, or household purposes.
           Case 4:19-cv-00342-JEO Document 1 Filed 02/27/19 Page 2 of 5



      3.      The Defendant, Phillips & Cohen Associates Inc (“P&C”), is foreign

entity formed in New Jersey. Defendant P&C was, in all respects and at all times

relevant herein, doing business in the state of Alabama, and is registered to do

business in Alabama with the Alabama Secretary of State. Plaintiff asserts that

Defendant is regularly engaged in the business of collecting consumer debts from

consumers residing in Jefferson County, Alabama and is a “debt collector,” as

defined by the FDCPA 15 U.S.C. § 1692a(6).

      4.      All events herein occurred in this judicial district.

                            FACTUAL ALLEGATIONS

      5.      On or about October 31, 2018, Defendant P&C began collection

efforts against the Estate of Robert D Berry regarding a personal debt.

      6.      The letter was addressed to Plaintiff’s post office box in Fort Payne,

Alabama.

      7.      In response, Plaintiff turned the letter over to her attorney and the

attorney informed Defendant P&C in writing that there was no estate open for

Robert D. Berry and that there are no assets.

      8.      After receiving the letter from Plaintiff’s attorney, Defendant P&C

continued to attempt to collect the late Mr. Berry’s debt from Plaintiff.




                                            2
            Case 4:19-cv-00342-JEO Document 1 Filed 02/27/19 Page 3 of 5



       9.      On at least one occasion, in a letter dated February 15, 2019,

Defendant P&C attempted to collect the estate debt from Plaintiff by a dunning

letter sent to Plaintiff via her attorney.

       10.     The letter states in part that their records indicate that Plaintiff, and/or

her attorney, are the authorized party for the estate and requested the debt be paid.

       11.     This letter was misleading and deceptive since no estate existed and

Defendant P&C was made aware no estate existed.

                                      COUNT ONE
                                     NEGLIGENCE

       12.     Plaintiff adopts the averments and allegations hereinbefore as if fully

set forth herein.

       13.     Defendant P&C knew or should have known the conduct set forth

herein which was directed at and visited upon Plaintiff.

       14.     Defendant P&C knew or should have known that said conduct was

improper.

       15.     Defendant P&C negligently failed to prevent and/or participated in

improper collection activities.

       16.     As a result of the Defendant’s negligence, the Plaintiff suffered

mental anguish and related physical damage.


                              COUNT TWO
                      RECKLESSNESS AND WANTONNESS

                                             3
         Case 4:19-cv-00342-JEO Document 1 Filed 02/27/19 Page 4 of 5




       17.    The Plaintiff adopts the averments and allegations hereinbefore as if

fully set forth herein.

       18.    Defendant P&C knew or should have known the conduct set forth

herein which was directed at and visited upon the Plaintiff.

       19.    Defendant P&C knew or should have known that said conduct was

improper.

       20.    Defendant P&C recklessly and wantonly failed to prevent and/or

participated in improper collection activities.

       21.    As a result of the Defendant’s reckless and wanton conduct, the

Plaintiff suffered mental anguish and related physical damage.

                            COUNT THREE
                 FAIR DEBT COLLECTION PRACTICES ACT


       22.    The Plaintiff adopts the averments and allegations hereinbefore as if

fully set forth herein.

       23.    Defendant P&C has engaged in collection in numerous activities and

practices in violation of the Fair Debt Collection Practices Act 15 U.S.C. § 1692, et

seq. These activities include attempting to collect a debt from a non-obligated

party and the misleading nature of the dunning letter.




                                           4
           Case 4:19-cv-00342-JEO Document 1 Filed 02/27/19 Page 5 of 5



      24.     As a result of the Defendant’s actions, the Plaintiff is entitled to an

award of statutory damages, costs, attorney fees, actual damages, and punitive

damages.

                        AMOUNT OF DAMAGES DEMANDED

      WHEREFORE, PREMISES CONSIDERED, Plaintiff demands a

judgment against the Defendants as follows:

      A.        Declaratory judgment that the Defendant’s conduct violated the

FDCPA, and state law;

      B.        Statutory damages;

      C.        Compensatory, actual and punitive damages;

      D.        Costs and reasonable attorney’s fees;

      E.        Such other and further relief that this Court deems necessary, just

and proper.

              PLAINTIFF DEMANDS TRIAL BY STRUCK JURY




                                         /S/ JOHN C. HUBBARD
                                         JOHN C. HUBBARD
                                         Attorney for Plaintiff
OF COUNSEL:
JOHN C. HUBBARD, LLC
PO Box 953
Birmingham, AL 35201
(205) 378-8121
jch@jchubbardlaw.com

                                            5
